DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on October 12, 2022, has been entered.
Claims 1-16 are canceled; claims 17-34 are new.
The applicant contends that the cited prior art fails to disclose the claimed distances among the pressing roll, upstream front wall, and treatment unit, as codified by independent claims 17 and 25 (p. 9).
In response, the examiner accepts the novelty of Applicant’s strategy to eliminate the air boundary layer before the substrate enters the treatment zone, as codified by the nexus of distances d2, d3, and d5. However, as presently claimed, the enumerated distances are contradictory – see the 112b rejections below. 
Briefly, claims 17 and 25 contemplate an embodiment in which the distance (d3) between the upstream front wall (42) and the treatment unit (3A) exceeds the distance (d5) between the pressing roll (2) and the treatment unit (3A). As the claim specifies the pressing roll as being “upstream” of the treatment unit and the front upstream wall as “facing” the pressing roll, d5 must exceed d3 by structural definition. Given this contradiction, the examiner cannot conclude that the claimed subject matter exceeds the scope of the prior art, i.e., the most critical limitations cannot be relied upon to distinguish over the prior art because of their incoherence. As such, the art rejections are maintained.
Claim Objections
Claims 24 and 33 are objected to for grammatical reasons. Each claim reads: “…for recirculating the treatment gas in along [sic] a path…” Only one adverb is needed: in or along, but not both. Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 23 and 32 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Both of these claims recite a “first orifice member” and a “second orifice member,” but the original disclosure contemplates neither of these features. As such, the limitations constitute new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17 and 25, as well as their dependents, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The eighth paragraphs of both claims 17 and 25 refer to the treatment gas being recirculated “radially towards an outside of the support.” However, as shown by the elected embodiment, Figure 8, the recirculation path is already disposed at the support’s (1) “outside.” The claim’s syntax seems to imply that the recirculation path directs the gas to an “outside of the support” from another location, but the gas is always already “outside of the support.” Resolution of this redundancy is required. To advance prosecution, the examiner will consider the limitation satisfied given the prior art showing of a treatment unit disposed at an outside of a substrate support.  
Separately, the fifth paragraph specifies a “pair of peripheral walls comprising a pair of parallel lateral walls.” It is unclear how two walls can comprise two other walls – are the second pair embedded in the first pair? Clarification is required. Provisionally, the examiner will consider the two peripheral and two lateral walls as constituting, collectively, the four sidewalls.
Lastly, the penultimate paragraph specifies the distance (d3) between the upstream front wall (42) and the treatment unit (3A) at less than 20 mm, yet the prior paragraph specifies the distance (d5) between the pressing roll (2) and the treatment unit at less than 10 mm. Given that the upstream front wall (42) is disposed between the pressing roll (2) and treatment unit (3A), it stands to reason that d5 must always exceed d3. However, by specifying d3 at 20 mm and d5 at 10 mm, the claim set contemplates an embodiment in which d3 exceeds d5, which seems to be a structural impossibility. Clarification is required. To expedite prosecution, the examiner will accept the prior art disclosure of either d5 > d3 as satisfying the contested limitation.
Claims 22 and 31 are rejected under 35 U.S.C. 112(b) as being indefinite. Both claims clarify that the orifices are “arranged as parallel slots disposed one behind the other” relative to the substrate’s “direction of travel.” Firstly, the description of the orifices’ arrangement does not depend on the substrate’s direction of travel, so that aspect of the limitation is a non-sequitur. Possibly, Applicant intends to specify that the slots are arrayed in the direction of substrate travel or perpendicular to the direction of travel. In view of the specification, it seems the orifices are disposed perpendicular to the substrate’s direction, and the claim will be examined under this presumption to expedite prosecution. 
Claims 23 and 32 are rejected under 35 U.S.C. 112(b) as being indefinite. Both of these claims recite first and second orifice members, but the metes of these limitations are indeterminate. Firstly, member is a nonce term, so the structure of “orifice member” cannot be ascertained by its diction, and the term does not appear in the specification. Secondly, the examiner cannot understand the difference between an orifice and an orifice member – clarification is required. Thirdly, the final line situates the second orifice member as being “downstream” of the first, but downstream is a relative term and the claim does not establish a frame of reference. Fourth, the claims refer to “the first recirculation path,” but this term lacks antecedent basis, as a first recirculation path has yet to be invoked. Provisionally, the examiner will accept the prior art disclosure to two orifices formed within a solid block as satisfying the contested limitations. 
Claims 24 and 33-34 are rejected under 35 U.S.C. 112(b) as being indefinite. Claims 24 and 33 refer to a “return pathway” that is “arranged upstream of the recirculation path.” According to the specification, numeral 106 denotes the return pathway, which is disposed between two solid blocks (Fig. 4). However, this path appears downstream relative the substrate’s movement direction, not upstream. Further, it appears that the return pathway is a part of the recirculation path, not distinct from it. Clarification as to the relative boundaries of the return pathway and recirculating path are required. To expedite prosecution, the examiner will accept the prior art disclosure of gas recirculation as satisfying the contested limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 17-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gat, US 2018/0144910, in view of Brown et al., US 5,314,539, and Slootman et al., US 5,576,076.
Claims 17, 22-23, 25-26, 31-32, 34: Gat describes a facility for treating a moving substrate, comprising:
A support (20) for the substrate (SUB) (Fig. 1);
A pressing roll (22) which presses the substrate against the support [0083];
A treatment unit positioned downstream of the pressing roll, including:
An orifice (72) for injecting a treatment gas towards the substrate (Fig. 8; [0098]);
An electrode (8) for transforming the surface of the substrate [0094];
A containment cover (31) open in the direction of the support (Fig. 3), and:
Defining an inner volume (V) for receiving the treatment unit [0088];
Comprising a front wall (34) facing towards the pressing roll and being in the “vicinity” thereof;
A first recirculation path for recirculating the treatment gas upstream of said orifice, whereby any gas stream disposed upstream of said orifice and between the end edge and pressing roll may be taken as the “first recirculation path.”
It should be noted that because the electrode and orifice, i.e., those features which compose the treatment unit, are structurally and spatially distinct from the containment cover, the latter is “distinct” from said treatment unit, by definition.
Gat, however, does not form the electrode and orifices within a “solid block.” Slootman, though, provides a treatment unit (1) disposed above a substrate transported by a drum (4) (Fig. 1). A block (5) constitutes said treatment unit, whereby the block comprises both outlet orifices (9) and electrodes (6) (5, 53ff). It would have been obvious to the skilled artisan to integrate Gat’s electrodes and orifices within a block in order to stabilize these components within a unitary structure above the substrate.  
Regarding d2 and d5, i.e., the distance between the front wall and pressing roll, and the distance between the pressing roll and the treatment unit, respectively, Gat’s pressing roll (22) appears spaced substantially away from these features, as depicted by Figure 1. In supplementation, Figure 7 of Brown delineates a treatment unit (52) tightly circumscribed by two pressing rolls (18), thereby evidencing the suitability of locating the pressing rolls in close proximity to the boundaries of the treatment unit. Although Brown does not codify the distance therebetween, optimizing a result-effective variable through routine experimentation is within the scope of ordinary skill - it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980). It would have been obvious to provide near-field pressing rollers to effectively environ the processing region.
Regarding distance d3, i.e., the distance between the front wall and treatment unit, the examiner notes that Gat already teaches a spacing (d78) of 5 mm between the orifice (7) and an adjacent electrode (8), and it would have been obvious to establish this same spacing between the orifice and any adjacent structure, including an upstream wall ([0117], Fig. 8). (As noted in the 112 rejections, above, the examiner is interpreting the orifice as a structural sub-component of the “treatment unit.”)
Claims 18, 21, 27, 30: Gat is silent regarding the proximity of the pressing roll to the front wall of the containment cover. In supplementation, Brown teaches a roll-to-roll system comprising a treatment unit (52) opposed to a substrate support drum (10) (Fig. 7). Further, two pressing rolls (18) are placed directly adjacent to the treatment unit, which together form an isolated processing region (8, 48-64). Although Brown does not codify the distance between the treatment unit and the pressing roll, optimizing a result-effective variable through routine experimentation is within the scope of ordinary skill – it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980). It would have been obvious to provide near-field pressing rollers to effectively environ the processing region.  
Claims 19-20, 28-29: Gat does not address the distances between the cover and treatment unit or between the treatment unit and the support. Regardless, both are result-effective variables, and a skilled artisan would be motivated to optimize such variables. It is the position of the Office that one of ordinary skill would have been capable of deriving the claimed values through routine experimentation – it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980).
Claims 24, 33: Necessarily, a modicum of gas will diffuse in a circular direction within Gat’s system, whereby this flow path may be taken as the “second pathway.” 
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Denes et al., US 6,082,292. Figure 1 of Denes discloses a facility for treating a moving substrate comprising a support (46), a pressing roll (18), and a treatment unit (16) positioned downstream of said pressing roll. The treatment unit is composed of a solid block constituted by an electrode (40) and an orifice (30) for delivering a gas (7, 3-65).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716